        Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 1 of 16


                                                                 APPEAL,CLOSED,TYPE−L
                               U.S. District Court
                    District of Columbia (Washington, DC)
               CIVIL DOCKET FOR CASE #: 1:20−cv−03791−JEB

WISCONSIN VOTERS ALLIANCE et al v. PENCE et al      Date Filed: 12/22/2020
Assigned to: Judge James E. Boasberg                Date Terminated: 01/08/2021
Cause: 28:1343 Violation of Civil Rights            Jury Demand: None
                                                    Nature of Suit: 441 Voting
                                                    Jurisdiction: Federal Question
Non−Party Respondent
Erick G. Kaardal                        represented by Justin Michael Flint
Mohrman, Kaardal & Erickson, P.A.                      ECCLESTON & WOLF, P.C.
150 South Fifth Street                                 1629 K Street, NW
Suite 3100                                             Suite 260
Minneapolis, MN 55402                                  Washington, DC 20006
                                                       (202) 857−1696
                                                       Fax: (202) 857−0762
                                                       Email: flint@ewdc.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Channing Lynn Shor
                                                    ECCLESTON & WOLF, P.C.
                                                    1629 K Street NW
                                                    Suite 260
                                                    Washington, DC 20006
                                                    (202) 857−1696
                                                    Fax: (202) 857−0762
                                                    Email: shor@ewdc.com
                                                    ATTORNEY TO BE NOTICED

Non−Party Respondent
Mohrman, Kaardal & Erickson, P.A.       represented by Justin Michael Flint
150 South Fifth Street                                 (See above for address)
Suite 3100, MN 55402                                   LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Channing Lynn Shor
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

Plaintiff
WISCONSIN VOTERS ALLIANCE               represented by Erick G. Kaardal
                                                       MOHRMAN, KAARDAL, &
                                                       ERICKSON, P.A.
                                                       150 South Fifth Street
                                                       Suite 3100


                                                                                        1
        Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 2 of 16


                                                        Minneapolis, MN 55402
                                                        (612) 341−1074
                                                        Fax: (612) 341−1076
                                                        Email: kaardal@mklaw.com
                                                        ATTORNEY TO BE NOTICED

Plaintiff
PENNSYLVANIA VOTERS                    represented by Erick G. Kaardal
ALLIANCE                                              (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
GEORGIA VOTERS ALLIANCE                represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
ELECTION INTEGRITY FUND                represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
ARIZONA VOTER INTEGRITY                represented by Erick G. Kaardal
ALLIANCE                                              (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
LYNIE STONE                            represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
BARON BENHAM                           represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
DEBI HAAS                              represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
BRENDA SAVAGE                          represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
MATTHEW DADICH                         represented by

                                                                                   2
        Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 3 of 16


                                                   Erick G. Kaardal
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
LEAH HOOPES                            represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
RON HEUER                              represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
RICHARD W. KUCKSDORF                   represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
DEBBIE JACQUES                         represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
JOHN WOOD                              represented by Erick G. Kaardal
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
SONNY BORRELLI                         represented by Erick G. Kaardal
Senator                                               (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
WARREN PETERSON                        represented by Erick G. Kaardal
Representative                                        (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
MATTHEW MADDOCK                        represented by Erick G. Kaardal
Representative                                        (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
DAIRE RENDON                           represented by Erick G. Kaardal
Representative                                        (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                                                3
        Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 4 of 16



Plaintiff
DAVID STEFFEN                                 represented by Erick G. Kaardal
Representative                                               (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
JEFF L MURSAU                                 represented by Erick G. Kaardal
Representative                                               (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
WILLIAM T LIGON                               represented by Erick G. Kaardal
Senator                                                      (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
BRANDON BEACH                                 represented by Erick G. Kaardal
Senator                                                      (See above for address)
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
MICHAEL RICHARD PENCE
Vice President, in his official capacity as
President of the United States Senate

Defendant
U.S HOUSE OF REPRESENTATIVES

Defendant
U.S. SENATE

Defendant
ELECTORAL COLLEGE, THE

Defendant
TOM WOLF
Governor of Pennsylvania, in his official
capacity

Defendant
BRYAN CARTER
Speaker of the Pennsylvania House of
Representatives, in his official capacity

Defendant

                                                                                       4
        Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 5 of 16


JAKE CORMAN
Senate majority Leader of Pennsylvania
Senate, in his official capacity

Defendant
GRETCHEN WHITMER
Governor of Michigan, in her official
capacity

Defendant
LEE CHATFIELD
Speaker of the Michigan House of
Representatives, in his official capacity

Defendant
MIKE SHIRKEY
Senate Majority Leader of the Michigan
Senate, in his official capacity

Defendant
TONY EVERS
Governor of Wisconsin, in his official
capacity

Defendant
ROBIN VOS
Speaker of the Wisconsin State Assembly,
in his official capacity

Defendant
HOWARD MARKLEIN
Senate Majority Leader of the Wisconsin
Senate, in his official capacity

Defendant
BRIAN KEMP
Governor of Georgia, in his official
capacity

Defendant
DAVID RALSTON
Speaker of the Georgia House of
Representatives, in his official capacity

Defendant
BUTCH MILLER
President Pro Tempore of the Georgia
Senate, in his official capacity

                                                                         5
       Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 6 of 16



Defendant
DOUG DUCEY
Governor of Arizona

Defendant
RUSSELL BOWERS
Speaker of the Arizona House of
Representatives

Defendant
RICK GRAY
Senate Majority Leader of the Arizona
Senate, in his official capacity


 Date Filed     #     Page Docket Text
 12/22/2020      1         COMPLAINT against All Defendants ( Filing fee $ 402 receipt number
                           ADCDC−7990281) filed by JEFF L MURSAU, BARON BENHAM,
                           WARREN PETERSON, PENNSYLVANIA VOTERS ALLIANCE,
                           WISCONSIN VOTERS ALLIANCE, MATTHEW MADDOCK, SONNY
                           BORRELLI, DAVID STEFFEN, DEBBIE JACQUES, MATTHEW DADICH,
                           LEAH HOOPES, WILLIAM T LIGON, BRANDON BEACH, RICHARD W
                           KUCKSDORF, LYNIE STONE, GEORGIA VOTERS ALLIANCE, BRENDA
                           SAVAGE, RON HEUER, JOHN WOOD, DEBI HAAS, ELECTION
                           INTEGRITY FUND, DAIRE RENDON, ARIZONA VOTER INTEGRITY
                           ALLIANCE. (Attachments: # 1 Civil Cover Sheet, # 2 Summons)(Kaardal,
                           Erick) (Entered: 12/22/2020)
 12/22/2020      2         MOTION for Preliminary Injunction by ARIZONA VOTER INTEGRITY
                           ALLIANCE, BRANDON BEACH, BARON BENHAM, SONNY BORRELLI,
                           MATTHEW DADICH, ELECTION INTEGRITY FUND, GEORGIA
                           VOTERS ALLIANCE, DEBI HAAS, RON HEUER, LEAH HOOPES,
                           DEBBIE JACQUES, RICHARD W KUCKSDORF, WILLIAM T LIGON,
                           MATTHEW MADDOCK, JEFF L MURSAU, PENNSYLVANIA VOTERS
                           ALLIANCE, WARREN PETERSON, DAIRE RENDON, BRENDA
                           SAVAGE, DAVID STEFFEN, LYNIE STONE, WISCONSIN VOTERS
                           ALLIANCE, JOHN WOOD (Kaardal, Erick) (Entered: 12/22/2020)
 12/22/2020      3         NOTICE OF HEARING by ARIZONA VOTER INTEGRITY ALLIANCE,
                           BRANDON BEACH, BARON BENHAM, SONNY BORRELLI, MATTHEW
                           DADICH, ELECTION INTEGRITY FUND, GEORGIA VOTERS
                           ALLIANCE, DEBI HAAS, RON HEUER, LEAH HOOPES, DEBBIE
                           JACQUES, RICHARD W KUCKSDORF, WILLIAM T LIGON, MATTHEW
                           MADDOCK, JEFF L MURSAU, PENNSYLVANIA VOTERS ALLIANCE,
                           WARREN PETERSON, DAIRE RENDON, BRENDA SAVAGE, DAVID
                           STEFFEN, LYNIE STONE, WISCONSIN VOTERS ALLIANCE, JOHN
                           WOOD re 2 MOTION for Preliminary Injunction (Kaardal, Erick) (Entered:
                           12/22/2020)
 12/22/2020      4         MEMORANDUM re 2 MOTION for Preliminary Injunction filed by
                           WISCONSIN VOTERS ALLIANCE, SONNY BORRELLI, RICHARD W

                                                                                                    6
     Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 7 of 16



                   KUCKSDORF, DEBBIE JACQUES, ARIZONA VOTER INTEGRITY
                   ALLIANCE, WARREN PETERSON, DAIRE RENDON, MATTHEW
                   DADICH, BRENDA SAVAGE, JOHN WOOD, JEFF L MURSAU,
                   GEORGIA VOTERS ALLIANCE, BARON BENHAM, PENNSYLVANIA
                   VOTERS ALLIANCE, LEAH HOOPES, MATTHEW MADDOCK, LYNIE
                   STONE, WILLIAM T LIGON, RON HEUER, DEBI HAAS, BRANDON
                   BEACH, ELECTION INTEGRITY FUND, DAVID STEFFEN by ARIZONA
                   VOTER INTEGRITY ALLIANCE, BRANDON BEACH, BARON BENHAM,
                   SONNY BORRELLI, MATTHEW DADICH, ELECTION INTEGRITY
                   FUND, GEORGIA VOTERS ALLIANCE, DEBI HAAS, RON HEUER,
                   LEAH HOOPES, DEBBIE JACQUES, RICHARD W KUCKSDORF,
                   WILLIAM T LIGON, MATTHEW MADDOCK, JEFF L MURSAU,
                   PENNSYLVANIA VOTERS ALLIANCE, WARREN PETERSON, DAIRE
                   RENDON, BRENDA SAVAGE, DAVID STEFFEN, LYNIE STONE,
                   WISCONSIN VOTERS ALLIANCE, JOHN WOOD. (Kaardal, Erick)
                   (Entered: 12/22/2020)
12/22/2020   5     AFFIDAVIT re 2 MOTION for Preliminary Injunction Declaration of Erick
                   Kaardal by ARIZONA VOTER INTEGRITY ALLIANCE, BRANDON
                   BEACH, BARON BENHAM, SONNY BORRELLI, MATTHEW DADICH,
                   ELECTION INTEGRITY FUND, GEORGIA VOTERS ALLIANCE, DEBI
                   HAAS, RON HEUER, LEAH HOOPES, DEBBIE JACQUES, RICHARD W
                   KUCKSDORF, WILLIAM T LIGON, MATTHEW MADDOCK, JEFF L
                   MURSAU, PENNSYLVANIA VOTERS ALLIANCE, WARREN
                   PETERSON, DAIRE RENDON, BRENDA SAVAGE, DAVID STEFFEN,
                   LYNIE STONE, WISCONSIN VOTERS ALLIANCE, JOHN WOOD.
                   (Attachments: # 1 Appendix part 1, # 2 Appendix part 2, # 3 Appendix part 3, #
                   4 Appendix part 4, # 5 Appendix part 5, # 6 Appendix part 6, # 7 Appendix part
                   7, # 8 Appendix part 8, # 9 Appendix part 9, # 10 Appendix part 10, # 11
                   Appendix part 11, # 12 Appendix part 12)(Kaardal, Erick) (Attachment 6
                   replaced on 12/23/2020) (ztnr). (Entered: 12/22/2020)
12/22/2020   6     NOTICE of Proposed Order for Preliminary Injunction by ARIZONA VOTER
                   INTEGRITY ALLIANCE, BRANDON BEACH, BARON BENHAM,
                   SONNY BORRELLI, MATTHEW DADICH, ELECTION INTEGRITY
                   FUND, GEORGIA VOTERS ALLIANCE, DEBI HAAS, RON HEUER,
                   LEAH HOOPES, DEBBIE JACQUES, RICHARD W KUCKSDORF,
                   WILLIAM T LIGON, MATTHEW MADDOCK, JEFF L MURSAU,
                   PENNSYLVANIA VOTERS ALLIANCE, WARREN PETERSON, DAIRE
                   RENDON, BRENDA SAVAGE, DAVID STEFFEN, LYNIE STONE,
                   WISCONSIN VOTERS ALLIANCE, JOHN WOOD re 2 MOTION for
                   Preliminary Injunction (Kaardal, Erick) (Entered: 12/22/2020)
12/22/2020         Case Assigned to Judge James E. Boasberg. (adh, ) (Entered: 12/22/2020)
12/22/2020   7     SUMMONS (19) Issued Electronically as to RUSSELL BOWERS, BRYAN
                   CARTER, LEE CHATFIELD, JAKE CORMAN, DOUG DUCEY,
                   ELECTORAL COLLEGE, THE, TONY EVERS, RICK GRAY, BRIAN
                   KEMP, HOWARD MARKLEIN, BUTCH MILLER, MICHAEL RICHARD
                   PENCE, DAVID RALSTON, MIKE SHIRKEY, U.S HOUSE OF
                   REPRESENTATIVES, U.S. SENATE, ROBIN VOS, GRETCHEN
                   WHITMER, TOM WOLF. (Attachment: # 1 Notice and Consent)(adh, )
                   (Entered: 12/22/2020)


                                                                                                    7
     Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 8 of 16



12/22/2020    8    AFFIDAVIT re 2 MOTION for Preliminary Injunction Second Declaration of
                   Erick G. Kaardal by ARIZONA VOTER INTEGRITY ALLIANCE,
                   BRANDON BEACH, BARON BENHAM, SONNY BORRELLI, MATTHEW
                   DADICH, ELECTION INTEGRITY FUND, GEORGIA VOTERS
                   ALLIANCE, DEBI HAAS, RON HEUER, LEAH HOOPES, DEBBIE
                   JACQUES, RICHARD W KUCKSDORF, WILLIAM T LIGON, MATTHEW
                   MADDOCK, JEFF L MURSAU, PENNSYLVANIA VOTERS ALLIANCE,
                   WARREN PETERSON, DAIRE RENDON, BRENDA SAVAGE, DAVID
                   STEFFEN, LYNIE STONE, WISCONSIN VOTERS ALLIANCE, JOHN
                   WOOD. (Attachments: # 1 Appendix)(Kaardal, Erick) (Entered: 12/22/2020)
12/23/2020         MINUTE ORDER: The Court ORDERS that, as soon as Plaintiffs file proofs of
                   service on all Defendants, a briefing schedule and hearing shall be set. So
                   ORDERED by Judge James E. Boasberg on 12/23/2020. (lcjeb3) (Entered:
                   12/23/2020)
01/04/2021    9    ORDER: For the reasons set forth in the accompanying Memorandum Opinion,
                   the Court ORDERS that Plaintiffs' 2 Motion for Preliminary Injunction is
                   DENIED. Signed by Judge James E. Boasberg on 1/4/2021. (lcjeb1) (Entered:
                   01/04/2021)
01/04/2021   10    MEMORANDUM OPINION re 9 Order on Motion for Preliminary Injunction.
                   Signed by Judge James E. Boasberg on 1/4/2021. (lcjeb1) (Entered:
                   01/04/2021)
01/05/2021   11    ENTERED IN ERROR.....NOTICE Letter to Judge James E. Boasberg with
                   attachment by ARIZONA VOTER INTEGRITY ALLIANCE, BRANDON
                   BEACH, BARON BENHAM, SONNY BORRELLI, MATTHEW DADICH,
                   ELECTION INTEGRITY FUND, GEORGIA VOTERS ALLIANCE, DEBI
                   HAAS, RON HEUER, LEAH HOOPES, DEBBIE JACQUES, RICHARD W.
                   KUCKSDORF, WILLIAM T LIGON, MATTHEW MADDOCK, JEFF L
                   MURSAU, PENNSYLVANIA VOTERS ALLIANCE, WARREN
                   PETERSON, DAIRE RENDON, BRENDA SAVAGE, DAVID STEFFEN,
                   LYNIE STONE, WISCONSIN VOTERS ALLIANCE, JOHN WOOD re 10
                   Memorandum & Opinion, 9 Order on Motion for Preliminary Injunction
                   (Kaardal, Erick); Modified on 1/6/2021 (ztth). (Entered: 01/05/2021)
01/05/2021   12    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   ELECTORAL COLLEGE, THE served on 12/23/2020; MICHAEL RICHARD
                   PENCE served on 12/23/2020; U.S HOUSE OF REPRESENTATIVES served
                   on 12/23/2020; U.S. SENATE served on 12/23/2020 (Kaardal, Erick) (Entered:
                   01/05/2021)
01/05/2021   13    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   BRYAN CARTER served on 12/28/2020, answer due 1/18/2021; JAKE
                   CORMAN served on 12/28/2020, answer due 1/18/2021; DOUG DUCEY
                   served on 12/24/2020, answer due 1/14/2021; TONY EVERS served on
                   1/4/2021, answer due 1/25/2021; BRIAN KEMP served on 12/26/2020, answer
                   due 1/16/2021; HOWARD MARKLEIN served on 12/31/2020, answer due
                   1/21/2021; BUTCH MILLER served on 12/26/2020, answer due 1/16/2021;
                   DAVID RALSTON served on 12/23/2020, answer due 1/13/2021; TOM
                   WOLF served on 12/24/2020, answer due 1/14/2021 (Kaardal, Erick) (Entered:
                   01/05/2021)



                                                                                                 8
     Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 9 of 16



01/05/2021   14    WAIVER OF SERVICE. LEE CHATFIELD waiver sent on 12/23/2020,
                   answer due 2/21/2021; RICK GRAY waiver sent on 12/23/2020, answer due
                   2/21/2021; MIKE SHIRKEY waiver sent on 12/23/2020, answer due
                   2/21/2021; GRETCHEN WHITMER waiver sent on 12/23/20, answer due
                   2/21/2021. (Kaardal, Erick); Modified date of waiver sent and answer due date
                   on 1/7/2021 (ztth). (Entered: 01/05/2021)
01/05/2021   17    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   on United States Attorney General. Date of Service Upon United States
                   Attorney General 12/23/2020. RETURN OF SERVICE/AFFIDAVIT of
                   Summons and Complaint Executed as to the United States Attorney. Date of
                   Service Upon United States Attorney on 12/23/2020. ( Answer due for ALL
                   FEDERAL DEFENDANTS by 2/21/2021.) (See Docket Entry 13 to view
                   document) (ztth) (Entered: 01/07/2021)
01/06/2021         NOTICE OF ERROR re 11 Notice (Other); emailed to kaardal@mklaw.com,
                   cc'd 5 associated attorneys −− The PDF file you docketed contained errors: 1.
                   Please refile document, 2. Docket Entry 11 was entered in error. Please see
                   LCvR 5.1. (ztth, ) (Entered: 01/06/2021)
01/06/2021   15    NOTICE OF FILING OF PROOFS OF SERVICE by ARIZONA VOTER
                   INTEGRITY ALLIANCE, BRANDON BEACH, BARON BENHAM,
                   SONNY BORRELLI, MATTHEW DADICH, ELECTION INTEGRITY
                   FUND, GEORGIA VOTERS ALLIANCE, DEBI HAAS, RON HEUER,
                   LEAH HOOPES, DEBBIE JACQUES, RICHARD W. KUCKSDORF,
                   WILLIAM T LIGON, MATTHEW MADDOCK, JEFF L MURSAU,
                   PENNSYLVANIA VOTERS ALLIANCE, WARREN PETERSON, DAIRE
                   RENDON, BRENDA SAVAGE, DAVID STEFFEN, LYNIE STONE,
                   WISCONSIN VOTERS ALLIANCE, JOHN WOOD re 10 Memorandum &
                   Opinion, 9 Order on Motion for Preliminary Injunction (Kaardal, Erick)
                   (Entered: 01/06/2021)
01/07/2021   16    NOTICE of Voluntary Dismissal by All Plaintiffs (Kaardal, Erick) (Entered:
                   01/07/2021)
01/07/2021         MINUTE ORDER: Per Plaintiffs' 16 Notice, the Court ORDERS that the case
                   is DISMISSED WITHOUT PREJUDICE. So ORDERED by Judge James E.
                   Boasberg on 1/7/2021. (lcjeb1) (Entered: 01/07/2021)
01/07/2021         MINUTE ORDER: As Plaintiffs' 16 Notice of Voluntary Dismissal has now
                   terminated the litigation, the Court ORDERS that by January 22, 2021,
                   Plaintiffs' counsel shall show cause why the Court should not refer him to the
                   Committee on Grievances for all of the reasons discussed in its recent 10
                   Memorandum Opinion. So ORDERED by Judge James E. Boasberg on
                   1/7/2021. (lcjeb1) (Entered: 01/07/2021)
01/07/2021   18    CERTIFICATE OF SERVICE by ARIZONA VOTER INTEGRITY
                   ALLIANCE, BRANDON BEACH, BARON BENHAM, SONNY BORRELLI,
                   MATTHEW DADICH, ELECTION INTEGRITY FUND, GEORGIA
                   VOTERS ALLIANCE, DEBI HAAS, RON HEUER, LEAH HOOPES,
                   DEBBIE JACQUES, RICHARD W. KUCKSDORF, WILLIAM T LIGON,
                   MATTHEW MADDOCK, JEFF L MURSAU, PENNSYLVANIA VOTERS
                   ALLIANCE, WARREN PETERSON, DAIRE RENDON, BRENDA
                   SAVAGE, DAVID STEFFEN, LYNIE STONE, WISCONSIN VOTERS


                                                                                                    9
     Case 1:20-cv-03791-JEB Document 25 Filed 03/04/21 Page 10 of 16



                    ALLIANCE, JOHN WOOD re 16 Notice of Voluntary Dismissal . (Kaardal,
                    Erick) (Entered: 01/07/2021)
01/19/2021   19     NOTICE of Appearance by Justin Michael Flint on behalf of Erick G. Kaardal,
                    Mohrman, Kaardal & Erickson, P.A. (Flint, Justin) (Entered: 01/19/2021)
01/19/2021   20     NOTICE of Appearance by Channing Lynn Shor on behalf of Erick G. Kaardal,
                    Mohrman, Kaardal & Erickson, P.A. (Shor, Channing) (Entered: 01/19/2021)
01/19/2021   21     MOTION for Extension of Time to File Response/Reply to January 7, 2021,
                    Minute Order to Show Cause by Erick G. Kaardal, Mohrman, Kaardal &
                    Erickson, P.A. (Attachments: # 1 Text of Proposed Order, # 2 Exhibit)(Shor,
                    Channing) (Entered: 01/19/2021)
01/19/2021          MINUTE ORDER GRANTING 21 Motion for Extension of Time. The Court
                    ORDERS that Plaintiffs' Counsel shall file his response to this Court's January
                    7, 2021, Minute Order to Show Cause by February 5, 2021. So ORDERED by
                    Judge James E. Boasberg on 1/19/2021. (lcjeb1) (Entered: 01/19/2021)
01/19/2021          Set/Reset Deadlines: Response to Show Cause due by 2/5/2021. (znbn)
                    (Entered: 01/19/2021)
02/05/2021   22     RESPONSE TO ORDER TO SHOW CAUSE by Mohrman, Kaardal &
                    Erickson, P.A., Erick G. Kaardal re Order, filed by Mohrman, Kaardal &
                    Erickson, P.A., Erick G. Kaardal. (Attachments: # 1 Exhibit Part 1, # 2 Exhibit
                    Part 2, # 3 Exhibit Part 3, # 4 Exhibit Part 4, # 5 Exhibit Part 5, # 6 Exhibit Part
                    6, # 7 Exhibit Part 7, # 8 Exhibit Part 8, # 9 Exhibit Part 9, # 10 Exhibit Part 10,
                    # 11 Exhibit Part 11, # 12 Exhibit Part 12)(Shor, Channing) (Entered:
                    02/05/2021)
02/19/2021   23     ORDER: The Court ORDERS that Plaintiffs' counsel shall be referred to the
                    Committee on Grievances. Signed by Judge James E. Boasberg on 2/19/2021.
                    (lcjeb1) (Entered: 02/19/2021)
03/03/2021   24     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 23 Order by Erick G.
                    Kaardal, Mohrman, Kaardal & Erickson, P.A.. Filing fee $ 505, receipt number
                    ADCDC−8271067. Fee Status: Fee Paid. Parties have been notified. (Shor,
                    Channing) (Entered: 03/03/2021)




                                                                                                           10
         Case
          Case1:20-cv-03791-JEB
               1:20-cv-03791-JEB Document
                                  Document25
                                           24 Filed
                                               Filed03/04/21
                                                     03/03/21 Page
                                                               Page11
                                                                    1 of 2
                                                                         16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WISCONSIN VOTERS ALLIANCE, et al.,

         PLAINTIFFS,

 V.
                                                          CASE NO.: 1:20-CV-03791-JEB
 VICE PRESIDENT MICHAEL R. PENCE,
 et al.,

         DEFENDANTS.




                                  CIVIL NOTICE OF APPEAL

       Pursuant to Rules 3(a) and 4(a)(1)(A) of the Federal Rules of Appellate Procedure, notice

is hereby given this 3rd day of March, 2021, that Non-Party Respondents Erick G. Kaardal, Esq.

and Mohrman, Kaardal & Erickson, P.A. (collectively referred to as “Plaintiffs’ Counsel”) hereby

appeal to the United States Court of Appeals for the District of Columbia Circuit from the Minute

Entry this Court entered on the 19th day of February, 2021, which states in full “ORDER: The

Court ORDERS that Plaintiffs’ counsel shall be referred to the Committee on Grievances. Signed

by Judge James E. Boasberg on 2/19/2021. (lcjeb1) (Entered: 02/19/2021)” as well as the Order,

which is a separate document, at ECF No. 23 which concludes “[t]he Court, accordingly, ORDERS

that Plaintiffs’ counsel shall be referred to the Committee on Grievances. It expresses no opinion

on whether discipline should be imposed or, if so, what form that should take.”

       The United States Court of Appeals for the District of Columbia Circuit has jurisdiction to

hear this appeal because the underlying case has been dismissed and is closed; the District Court

has finally resolved all issues in the case; the February 19, 2021, Order constitutes a final order for



                                                  1

                                                                                                          11
        Case
         Case1:20-cv-03791-JEB
              1:20-cv-03791-JEB Document
                                 Document25
                                          24 Filed
                                              Filed03/04/21
                                                    03/03/21 Page
                                                              Page12
                                                                   2 of 2
                                                                        16




the case; there are no motions listed in Federal Rule of Appellate Procedure 4(a)(4) or 4(b)(3) that

would make the filing of a notice of appeal ineffective; and this appeal is being filed in good faith

for review of the Minute Entry this Court entered on the 19th day of February, 2021, and the

accompanying separate document which constitutes this Court’s Order.



                                                     Respectfully submitted,

                                                     ECCLESTON & WOLF, P.C.

                                                     /s/ Channing L. Shor
                                                     Justin M. Flint (#491782)
                                                     Channing L. Shor (#1024861)
                                                     1629 K Street, N.W., Suite 260
                                                     Washington, D.C. 20006
                                                     (202) 857-1696 (Tel)
                                                     (202) 857-0762 (Fax)
                                                     flint@ewdc.com
                                                     shor@ewdc.com
                                                     Counsel for Erick G. Kaardal, Esq. and
                                                     Mohrman, Kaardal & Erickson, P.A.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of March 2021, a copy of the foregoing Civil

Notice of Appeal was served on the District Court’s clerk and electronically filed via the Court’s

CM/ECF system pursuant to Rule 3(a)(1) of the Federal Rules of Appellate Procedure and District

of Columbia Circuit Rule 25(c)(3).



                                                     /s/ Channing L. Shor
                                                     Channing L. Shor (#1024861)



                                                 2

                                                                                                        12
         Case
          Case1:20-cv-03791-JEB
               1:20-cv-03791-JEB Document
                                  Document25
                                           23 Filed
                                               Filed03/04/21
                                                     02/19/21 Page
                                                               Page13
                                                                    1 of 4
                                                                         16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 WISCONSIN VOTERS ALLIANCE, et al.,

         Plaintiffs,
                 v.                                          Civil Action No. 20-3791 (JEB)
 VICE PRESIDENT MICHAEL R.
 PENCE, et al.,

         Defendants.


                                               ORDER

       On January 7, 2021, this Court ordered Plaintiffs’ counsel, Erick G. Kaardal, Esq., to

show cause why it should not refer him to the Committee on Grievances for his filings in this

matter. Represented by his own counsel, Kaardal has now responded. See ECF No. 22 (OSC

Response). As he has not sufficiently allayed the Court’s concerns regarding potential bad faith,

it will refer the matter to the Committee via separate letter so that it may determine whether

discipline is appropriate.

       The Court will not rebut each point Kaardal’s Response makes, including those

pertaining to the flimsiness of the underlying basis for the suit, but it will note several of the

numerous shortcomings that the Committee may wish to consider. First, Kaardal’s Declaration,

which accompanies the Response, spends most of its time supporting the suit’s theory on the

unconstitutionality of the federal and state statutes at issue. See ECF No. 22-1, Exh. B

(Declaration of Erick G. Kaardal, Esq.) at 15–42. Yet, it neither acknowledges nor addresses a

significant criticism from the Court’s Memorandum Opinion: “After explicitly disclaiming any

theory of fraud, see ECF No. 1 (Complaint), ¶ 44 (‘This lawsuit is not about voter fraud.’),


                                                       1


                                                                                                     13
         Case
          Case1:20-cv-03791-JEB
               1:20-cv-03791-JEB Document
                                  Document25
                                           23 Filed
                                               Filed03/04/21
                                                     02/19/21 Page
                                                               Page14
                                                                    2 of 4
                                                                         16




Plaintiffs spend scores of pages cataloguing every conceivable discrepancy or irregularity in the

2020 vote in the five relevant states, already debunked or not, most of which they nonetheless

describe as a species of fraud. E.g., id., at 37–109.” ECF No. 10 (Mem. Op.) at 2. The only

reason the Court can see for the Complaint to spend 70+ pages on irrelevant allegations of fraud,

not one instance of which persuaded any court in any state to question the election’s outcome, is

political grandstanding. The Response never explains otherwise.

        Second, the Opinion wondered how this Court could possibly have personal jurisdiction

over the fifteen battleground-state officials (all of whom serve in states that former President

Donald J. Trump lost), who were sued in their official capacities. Id. at 4. The Declaration

offers some thoughts on potential jurisdiction, but none is availing. First, it correctly notes that a

suit against a state official in his official capacity can be regarded as a suit against a state itself.

See Kaardal Decl. at 6. Yet, the very block quotation the Declaration excerpts, see id.,

conveniently omits the next sentence in the cited opinion, which states: “But the D.C. Circuit has

held that the District of Columbia’s long-arm statute does not apply to states themselves.”

Trump v. Comm. on Ways & Means, 415 F. Supp. 3d 98, 106 (D.D.C. 2019) (emphasis added)

(citation omitted). Second, it is true that in certain limited cases, a suit against a state official in

her official capacity may be considered a suit against her in her individual capacity for purposes

of the D.C. long-arm statute. West v. Holder, 60 F. Supp. 3d 190, 194 (D.D.C. 2014) (citation

omitted). What the Declaration again does not explain, however, is how the state-official

Defendants had any contact with the District of Columbia so as to render them subject to that

long-arm statute, let alone be consistent with due process. This is thus another point that may

require attention from the Committee.




                                                        2


                                                                                                           14
         Case
          Case1:20-cv-03791-JEB
               1:20-cv-03791-JEB Document
                                  Document25
                                           23 Filed
                                               Filed03/04/21
                                                     02/19/21 Page
                                                               Page15
                                                                    3 of 4
                                                                         16




        Third, the Court questioned the timing of the Complaint and its accompanying Motion for

Preliminary Injunction. See Mem. Op. at 6. In other words, if Plaintiffs were in good faith

challenging the constitutionality of federal and state statutes that have long been on the books,

why wait until two weeks before the electoral votes were to be counted? The Declaration says

that counsel waited because of ripeness and mootness concerns, see Kaardal Decl. at 5–6, but

that makes little sense. Plaintiffs’ theory is that the challenged state statutes are facially

unconstitutional because each expressly provides for a method of certification other than by the

state legislature itself. This claim, just like the one attacking the federal election statutes, could

have been brought any time over the past years (or, in some cases, decades). It is fanciful that

counsel needed to worry whether states would in fact take the allegedly unlawful action of

certifying their election results without the state legislature’s involvement, as state statutes

required them to do just that. To wait as counsel did smacks once again of political

gamesmanship and may be relevant to the Committee.

        Fourth, the Declaration spends time listing the efforts to serve all Defendants in

accordance with the Court’s Minute Order of December 23, 2020. See Kaardal Decl. at 12–14.

This misses the forest for the trees, however. The Motion sought to have the Court enjoin the

January 6, 2021, counting of the electoral votes. See ECF No. 4 (PI Mem.) at 45 (“The Court

should issue the preliminary injunction prior to January 6, 2021, when federal Defendants meet

to count the Presidential electors to elect a President and Vice President, because the Plaintiffs

have met the factors required.”). That means that the Court would have had to hold a hearing

and issue an opinion before that date, but Plaintiffs were still in the process of serving

Defendants on January 4. See Kaardal Decl. at 13. A suit that truly wished a merits opinion

before January 6 would have given notice to all Defendants as soon as (or before) the Complaint



                                                       3


                                                                                                         15
        Case
         Case1:20-cv-03791-JEB
              1:20-cv-03791-JEB Document
                                 Document25
                                          23 Filed
                                              Filed03/04/21
                                                    02/19/21 Page
                                                              Page16
                                                                   4 of 4
                                                                        16




and Motion were filed on December 22, 2020. See Fed. R. Civ. P. 65(a)(1). Plaintiffs never did

this or ever contacted the Court about a hearing prior to its January 4 Opinion, leading the Court

to conclude that they wished only to file a sweeping Complaint filled with baseless fraud

allegations and tenuous legal claims to undermine a legitimate presidential election.

       The Court ends by underlining that the relief requested in this lawsuit is staggering: to

invalidate the election and prevent the electoral votes from being counted. When any counsel

seeks to target processes at the heart of our democracy, the Committee may well conclude that

they are required to act with far more diligence and good faith than existed here.

       The Court, accordingly, ORDERS that Plaintiffs’ counsel shall be referred to the

Committee on Grievances. It expresses no opinion on whether discipline should be imposed or,

if so, what form that should take.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: February 19, 2021




                                                    4


                                                                                                     16
